DETAILED ACTION
Claim(s) 1-15 as filed 7/16/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the sectional views do not have hatching as required by 37 CFR 1.84(h).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 20190008058; see attached machine translation).
Regarding Claim 1, Park discloses a fluid handling assembly comprising: a cavity (cavity within body 110 as shown in Figure 1) in which water may become trapped due to use of the assembly (as shown in Figure 4 especially, residual water may be trapped and freeze); and a membrane (elastic sleeve 150) disposed in the cavity (disposed within the outer wall 115 and therefore within the cavity defined within body 110), wherein the membrane 150 divides the cavity into a first sub-cavity (radially within the inner wall 151) on a first side of the membrane (on the inside of the membrane) that is configured to collect any water trapped in the cavity (as best shown in Figure 4) and a second sub-cavity (e.g. space 155) on a second, opposite side of the membrane (on the radial outside of inner wall 151); wherein the membrane 150 is configured to change shape (as shown between the positions of Figures 1 and 4) such that the first sub-cavity (inside 151) increases in volume and the second sub-cavity 155 decreases in volume in response to being subjected to water freezing conditions (as shown in Figure 4; para. 0040-0041 of the machine translation).
Regarding Claim 4, Park further discloses the change of shape is reversible (i.e. upon melting; para. 0042), such that the second sub-cavity increases in volume and the first sub-cavity decreases in volume an equal and opposite amount in response to the membrane being subjected to water melting conditions (the membrane assumes its original state).
Regarding Claim 9, Park further discloses the membrane 150 further comprises a coating or sleeve (150 comprises a sleeve), for example, a plastic or silicone coating or 
Regarding Claim 12, Park is seen as further disclosing an aircraft water system comprising the assembly of claim 1 (the term “aircraft water system” is recited in the preamble only and therefore is not given patentable weight; additionally, the device of Park is at least capable of being used with water on an aircraft).
Regarding Claim 13, when making and using the device of Park, Park necessarily discloses a method of accommodating ice build-up from water trapped in a fluid handling assembly (as best shown in Figure 4; para. 0040), the method comprising: disposing a membrane (elastic sleeve 150) in a cavity of the assembly (cavity within body 110 as shown in Figure 1) where water may become trapped due to use of the assembly (i.e. due to ice formation); using the membrane to divide the cavity into a first sub-cavity (radially within the inner wall 151) on a first side of the membrane (on the inside of the membrane) that is configured to collect any water trapped in the cavity (as best shown in Figure 4) and a second sub-cavity (e.g. space 155) on a second, opposite side of the membrane (on the radial outside of inner wall 151); configuring the membrane to change shape (as shown between the positions of Figures 1 and 4) such that the first sub-cavity (inside 151) increases in volume and the second sub-cavity 155.
Claim(s) 1, 4, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (US Patent 6830063).
Regarding Claim 1, Ball discloses a fluid handling assembly comprising: a cavity (cavity within tube 40 as shown in Figure 3) in which water may become trapped due to use of the assembly (as shown in Figure 3 especially, residual water 36 may be trapped by ice 34); and a membrane (hollow tube 12) disposed in the cavity (disposed within the cavity of 40 as shown in Figure 3), wherein the membrane 12 divides the cavity into a first sub-cavity (radially within the tube 12) on a first side of the membrane (on the inside of the membrane 12) that is configured to collect any water trapped in the cavity (as best shown in Figure 3) and a second sub-cavity (cavity between 12 and 40) on a second, opposite side of the membrane (on the radial outside of 12); wherein the membrane 12 is configured to change shape (as shown in Figure 3, membrane 12 is configured to deflect and expand) such that the first sub-cavity (inside 12) increases in volume and the second sub-cavity (outside of 12) decreases in volume in response to being subjected to water freezing conditions (as shown in Figure 3; col. 3, lines 12-30).
Regarding Claim 4, Ball further discloses the change of shape is reversible (i.e. upon melting of the ice), such that the second sub-cavity increases in volume and the first sub-cavity decreases in volume an equal and opposite amount in response to the membrane being subjected to water melting conditions (the membrane assumes its original state).
Regarding Claim 9, Ball further discloses the membrane 12 further comprises a coating or sleeve (12 comprises a sleeve), for example, a plastic or silicone coating or 
Regarding Claim 10, Ball discloses a fluid valve (including valve head 18) comprising: a valve body 40; a valve seal (the outlet of fitting 14 provides a seat for the valve head and therefore defines a “valve seal” when the valve is closed); and the fluid handling assembly of claim 1 (as described above), wherein: the cavity is defined between the valve body 40 and the valve seal (outlet of 14); the first sub-cavity is defined between the valve seal (outlet of 14) and the membrane 12 (as best shown in Figure 2); and the second sub-cavity (as best shown in Figure 3) is defined between the membrane 12 and the valve body 40.
Regarding Claim 12, Ball is seen as further disclosing an aircraft water system comprising the assembly of claim 1 (the term “aircraft water system” is recited in the preamble only and therefore is not given patentable weight; additionally, the device of Ball is at least capable of being used with water on an aircraft).
Regarding Claim 13, when making and using the device of Ball, Ball necessarily discloses a method of accommodating ice build-up from water trapped in a fluid handling assembly (as shown in Figure 3 especially, residual water 36 may be trapped by ice 34), the method comprising: disposing a membrane (hollow tube 12) in a cavity of the assembly (disposed within the cavity of 40 as shown in Figure 3) where water may become trapped due to use of the assembly (i.e. due to ice formation); using the membrane 12 to divide the cavity into a first sub-cavity (radially within the tube 12) on a first side of the membrane (on the inside of the membrane 12) that is configured to collect any water trapped in the cavity (as best shown in Figure 3) and a second sub-12 and 40) on a second, opposite side of the membrane (on the radial outside of 12); configuring the membrane 12 to change shape (as shown in Figure 3, membrane 12 is configured to deflect and expand) such that the first sub-cavity (inside 12) increases in volume and the second sub-cavity (outside of 12) decreases in volume in response to being subjected to water freezing conditions (as shown in Figure 3; col. 3, lines 12-30) in order to accommodate an increase in volume of any water that may be trapped in the first sub-cavity when it freezes to ice (as shown in Figure 3 as described above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20190008058).
Regarding Claim 2, Park does not specifically disclose the volume of the first sub-cavity increases by about 10%.  However, Park does teach that the geometry of the membrane is chosen such that it can be sufficiently deformed when the fluid is frozen (para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Park such that the geometry of the membrane is chosen to allow for any desired expansion as taught by Park, including an expansion of the first sub-cavity of about 10%, for the purpose of accommodating a desired amount of expansion of the controlled fluid.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent 6830063).
Regarding Claim 2, Ball does not specifically disclose the volume of the first sub-cavity increases by about 10%.  However, Ball does teach that the material of the membrane is chosen such that it can be sufficiently deformed when the fluid is frozen (col. 3, lines 12-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ball such that the geometry and .
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20190008058) in view of Kim (US Patent 11078651).
Regarding Claims 3 and 14, Park does not disclose the membrane comprises a shape memory alloy that has a transition temperature range that causes the change of shape to occur between 5°C to 0°C (41°F to 32°F).
Kim teaches a freeze prevention device (abstract) and further teaches an elastic body 40 comprises a shape memory alloy (col. 3, lines 5-14).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Park such that the membrane comprises a shape memory alloy as taught by Kim for the purpose of utilizing an alternative material known in the art to be suitable for changing shape and suitable for use in applications where water freezing is expected.  It is noted that Kim teaches a shape change occurring between 5°C to 0°C as evidenced by Table I which shows a greater flow rate at 0°C than 5°C and therefore these limitations are seen to be met.  Alternatively, in the proposed modification of Park in view of Kim, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Park in view of Kim such that the change of shape of the shape memory alloy occurs between 5°C and 0°C for the purpose of accommodating freezing water as desired by Park.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20190008058) in view of Greer (US Patent 3847182).
Regarding Claim 5, Park does not disclose an elastic adhesive provided in the second sub-cavity (outside of wall 151) for securing the membrane in place in the cavity.
Greer teaches an elastic membrane 30 and further teaches an outer portion includes an elastic adhesive (“alpha cyanoacrylate adhesive”; col. 4, lines 14-19) for securing the membrane in place in a cavity (within 12).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Park to include an elastic adhesive on the outer surface of the membrane (and therefore outside of the wall 151 of Park and therefore in the second sub-cavity) as taught by Greer for the purpose of ensuring the membrane remains in place.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent 6830063) in view of Greer (US Patent 3847182).
Regarding Claim 5, Ball does not disclose an elastic adhesive provided in the second sub-cavity (outside of wall 12) for securing the membrane in place in the cavity.
Greer teaches an elastic membrane 30 and further teaches an outer portion includes an elastic adhesive (“alpha cyanoacrylate adhesive”; col. 4, lines 14-19) for securing the membrane in place in a cavity (within 12).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ball to include an elastic adhesive on the outer surface of the membrane (and therefore outside of the wall 12 of .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20190008058) in view of Malone et al. (US Patent 7203419).
Regarding Claim 6, Park does not disclose a heating wire disposed in the second sub-cavity and in thermal communication with the membrane.
Malone teaches a conduit including a heating wire 10 extending along an exterior surface of fluid conveying tube 6 (Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Park to include a heating wire extending along an exterior surface of the fluid conveying tube 150 as taught by Malone for the purpose of providing a redundant means for preventing pipe bursts (in addition to the expandability of the tube 150).  It is noted that in the proposed modification of Park in view of Malone the heating wire is provided along an exterior surface of the membrane of Park in the manner taught by Malone and therefore in the second sub-cavity which may be seen as the region between wall 151 and body 110.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent 6830063) in view of Malone et al. (US Patent 7203419).
Regarding Claim 6, Ball does not disclose a heating wire disposed in the second sub-cavity and in thermal communication with the membrane.
Malone teaches a conduit including a heating wire 10 extending along an exterior surface of fluid conveying tube 6
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ball to include a heating wire extending along an exterior surface of the fluid conveying tube 12 as taught by Malone for the purpose of providing a redundant means for preventing pipe bursts (in addition to the expandability of the tube 12).  It is noted that in the proposed modification of Ball in view of Malone the heating wire is provided along an exterior surface of the membrane of Ball in the manner taught by Malone and therefore in the second sub-cavity between 12 and 40.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20190008058) in view of Kindermann (US Patent 6536458).
Regarding Claim 7, Park does not disclose a Peltier device in thermal communication with the membrane.
Kindermann teaches a system for preventing freezing and further teaches a Peltier device (heating element 2 may be a Peltier element; col. 3, lines 46-48).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Park to include a Peltier element as taught by Kindermann for the purpose of providing a redundant means for preventing pipe bursts (in addition to the expandability of the tube 150).  It is noted that a Peltier device located anywhere on the assembly is necessarily “in thermal communication” with all of the components of the assembly, including the membrane.
Regarding Claim 8, Park in view of Kindermann is seen as further disclosing a heat sink (it is noted that any additional element in the assembly is seen to provide a “heat sink” because any element in the assembly will absorb at least some heat; 120 of Park is relied upon as readable on the recited heat sink) in thermal communication with the Peltier device (thermal communication is achieved at least via connection with intermediate elements).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent 6830063) in view of Kindermann (US Patent 6536458).
Regarding Claim 7, Ball does not disclose a Peltier device in thermal communication with the membrane.
Kindermann teaches a system for preventing freezing and further teaches a Peltier device (heating element 2 may be a Peltier element; col. 3, lines 46-48).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ball to include a Peltier element as taught by Kindermann for the purpose of providing a redundant means for preventing pipe bursts (in addition to the expandability of the tube 12).  It is noted that a Peltier device located anywhere on the assembly is necessarily “in thermal communication” with all of the components of the assembly, including the membrane.
Regarding Claim 8, Ball in view of Kindermann is seen as further disclosing a heat sink (it is noted that any additional element in the assembly is seen to provide a “heat sink” because any element in the assembly will absorb at least some heat; therefore, the fitting 14 of Ball is relied upon as readable on the recited heat sink) in thermal communication with the Peltier device (thermal communication is achieved at least via connection with intermediate elements).
Claim 11Ball (US Patent 6830063) in view of Shuler et al. (US Patent 6142172).
Regarding Claim 11, Ball does not disclose the valve is a ball valve.
Shuler teaches a system for preventing freezing and further teaches a valve assembly includes a ball 98 (and therefore is readable on the broad limitation of “the valve is a ball valve”).  The ball 98 serves to relieve pressure caused by the formation of ice.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ball to include a ball within the valve assembly as taught by Shuler for the purpose of providing a redundant means for preventing pipe bursts (in addition to the expandability of the tube 12).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20190008058) in view of Povey et al. (US Patent Application 2019/0154169).
Regarding Claim 15, Park is silent on the manufacturing method and therefore does not disclose making the membrane by 3D printing.
Povey teaches a fluid system and further teaches making a fluid insert 12 by 3D printing (para. 0055).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Park such that the membrane is made by 3D printing as taught by Povey for the purpose of utilizing a method known in the art to be suitable for making elastically deformable fluid conduits.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent 6830063)  in view of Povey et al. (US Patent Application 2019/0154169).
Regarding Claim 15, Ball is silent on the manufacturing method and therefore does not disclose making the membrane by 3D printing.
Povey teaches a fluid system and further teaches making a fluid insert 12 by 3D printing (para. 0055).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Ball such that the membrane is made by 3D printing as taught by Povey for the purpose of utilizing a method known in the art to be suitable for making elastically deformable fluid conduits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tagami (US Patent 4215726) teaches an expansible chamber to absorb freezing water; Yoon (US Patent 3913602) teaches a heating element to prevent water from freezing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753